DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on January 7th, 2022, amended claims 1, 4-18, and 20-25 are entered. Claim 20 is canceled.
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections to Claims 4, 5, 10, 11, and 14 have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant's arguments, filed on January 7th, 2022, have been fully considered but they are not persuasive. Therefore, the rejections are maintained, and further clarified in view of the amendment. 
At Pg. 14 of the Reply, Applicant argues “In Bach, the application of the system is based on commodities trading performance...Bach does not explicitly appear to identify when a user is experiencing cognitive fatigue while performing a task and notifying the user that they are in a state of fatigue”. Examiner respectfully disagrees. The trader/trading performance is just one of the many implementations of Bach’s invention. The system of Bach focuses on physiological/neurophysiological states to predict superior performance using physiological and behavioral interfaces (Abstract), which can be used in a plurality of different implementations (e-gaming or programming environment [0177]; gaming laptop, Table 2; game headset [0148]; sports implementation [0160]; Examples of real-world activities include playing a sport , engaging in financial transactions in the open market , per forming music , competing in a game , and performing a work task [0197]).
(See Figure 1, Elements 135-137: feedback display interface 135, display 136, VR headset 137) that directly notifies the wearer of the device when cognitive fatigue is detected (The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks. The feedback display interface 135 provides the subject a visualization of the mapped 3D model to the subject while the subject is performing the task…the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; [0366]; [0447]), without the notification of a third party.
At Pg. 15 of the Reply, Applicant argues that “Bach fails to teach that ‘cognitive fatigue [is] detected based on evaluating the measured cognitive function as a function of time’. Bach does not appear to directly measure cognitive function through the device worn by the user. To reiterate, cognitive function in Bach is appears to be indirectly measured and provided as information that a third party manager compares to stored performance data of the device wearer to determine whether a transaction from a trader (device wearer) should be stopped”. Examiner respectfully disagrees. Bach discloses cognitive function as being directly measured. In [0155-0156] and Figure 22, Bach discloses “graphical & textual reports 161 about the subject's neurophysiological and behavioral performance on the tasks”. In [0160], Bach specifies that the “report 161 states that the subject has high levels of stress on a daily basis”. In [0165-0169], Bach discloses many different aspects of the subject's physiological and neurophysiological report 161, including data about the subject's self-reported characteristics on attention, distractibility, workload, sleep deprivation; the subject's measured function of time, in [0015], Bach discloses specifically “the ability to not be impacted by the incremental changes in cognitive load provides a measure of resilience and reserve across time”. Furthermore, Bach discloses how important time was to the invention in [0142], which discloses  “a time or clock signal 105 (such as one or more synchronized time servers, a common clock signal, or more generally a “synchronizer”) synchronizes the performance data 101, the neurophysiological data 102, and the physiological data 103, ensuring that each increment of simultaneously - collected data is tagged with the same time or clock value”. Bach also discloses details about “cognitive efficiency”, which would be directly related to cognitive function as being measured over time, in [0156, 0170]. Bach further specifies how time is integral into the measurement of cognitive function in a multitude of ways throughout [0148, 0165, 0220, 0282, and 0284].
At Pg. 16 of the Reply, Applicant argues “Bach is silent about monitoring a gaming headset because Bach is used in monitoring the performance of an investment trader. The context of Bach is much different than the subject matter of the instant claim. The instant claim is analyzing a gamer’s performance in real time and providing feedback that the gamer can use while wearing the gaming headset to determine whether to, for example, continue playing or attempting difficult strategies/tasks that may be better suited to attempt when not tired. Bach’s system does not work in real time. Bach’s system sends data to another person; the risk manager. There is nothing in Bach to suggest that the risk manager is wearing a gaming headset because the risk manager is not the user whose performance is being monitored”. Examiner respectfully disagrees. Bach discloses a system that works in real time (the system/method uses neurophysiological sensor data to adapt the training system in real time; [0012]; In some implementations, the visualization is live, in real time, with relatively little lag time; [0148]; See also [0175, 0196, 0200, 0248, 0346, 0352, 0354, 0367, 0382, 0384, 0433, 0446]) while providing  (the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]). Bach also specifically discloses a gaming headset that can be worn by the subject (game headset; [0148]). 
Claim Objections
Claims 17 and 24 are objected to because of the following informalities: 
Claim 17 recites “EEG and HRV” in line 5, but should read “electroencephalogram (EEG) and heart rate variability (HRV)”
Claim 17 recites “electroencephalogram (EEG), heart rate variability (HRV)” in line 8, but should read “EEG, HRV”
Claim 24 recites “evaluated as a based” in lines 2-3, but should read “evaluated based on”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 15-19, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bach et al (U.S. Publication No. 2020/0008725; previously cited)
(a neurometric-enhanced performance assessment system (NEPAS) 100; [0117]), the process comprising: 
capturing physiological data from a sensor configured in a wearable device of a wearer user while the wearer user performs a task (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137, plus a power supply and a transmitter that transmits neurometric data to the recorder. The base is configured to be worn on the subject's head and to place the neurophysiological sensors in contact with the head; [0127); 
individualizing the physiological data to the wearer user based on comparison with historical user physiological data (the database includes data from the population that performed the training program regarding their completion of the first set of tasks the first time, their completion of a training program, and their completion of the first set of tasks a second time. The method further comprises comparing the population's first time and second-time performances of the first set of tasks and corresponding brain activity data; and, on the basis of the comparison, predicting how much the individual's performance in the screening task will improve upon completion of a training regimen (demographics, surveys and other individual factors may also be used in the prediction); [0422]; FIG. 20 is a block diagram illustrating several closed feedback loops in one embodiment of a neurometric enhanced performance assessment system 660…The provision of real-time feedback 670 to the subject (e.g., brain imagery, charts, graphs, maps) produces a visualization feedback loop 669 when the subject, seeking to improve his/her performance, adjusts his/her focus and attention in response to the visualization. Also, the generation of an intervention plan 672 followed up by coaching or trainer input 673 forms an intervention feedback loop 671; [0253-0254]); 
(An individualized cognitive training program is prepared for each worker, comprising a set of training tasks selected to improve connectivity of the worker's relevant brain networks and their resilience to distractions, under both baseline and stressful conditions; [0271]); and
automatically notifying the wearer user, while the wearer user is wearing the wearable device (The 3D model is presented to the feedback display interface 135, which is a monitor, screen, video-containing headset, VR headset 137, game headset, glasses-embedded display, or other display device. The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks; [0148]), of cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances) detected based on evaluating the measured cognitive function as a function of time (the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; The system/method also interrupts a task or activity, and/or administers a stimulus (either in combination or singularly-e.g., haptic, visual, or auditory) to help the subject refocus on and re-engage with the task or activity; [0012]; “task modification and interruption feedback loops 668”, Figure 20, [0246, 0249, 0253]; the behavioral task interface 110 also provides feedback to the person. The feedback can be in the form of a startling light , sound, or haptic stimulus to refocus the training subject. In one implementation, the behavioral task interface 110 couples neurometric-based feedback with words of encouragement; [0124]; If the person's attentiveness falls below an assessment threshold, in block 657 administer a stimulus to the person and/or interrupt the task to prompt, help, and/or remind the person to regain focus and stay attentive during performance of the task; [0241]).  

Regarding Claim 2, Bach discloses wherein the wearable device further comprises a gaming headset (game headset; [0148]; the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137; [0127]).  

Regarding Claim 3, Bach discloses wherein the task further comprises playing a game (the person performs the task(s). It one implementation, the behavioral task interface 110 comprises one or more exercise machines 131, simulators 132, computer exercises 133, and games 134; [0122]).  

Regarding Claim 4, Bach discloses wherein the sensor further comprises an electroencephalogram (EEG) sensor and the physiological data further comprises a signal encoding the user's brain activity (Common but non-limiting examples of neurophysiological sensors include a portable electroencephalograph (EEG)…EEG measures electrical signals in the brain; [0098-0099]).  

Regarding Claim 5, Bach discloses wherein the physiological data further comprises heart rate variability (HRV) data encoding the user's cardiovascular activity ([0256]; Table 2).  

Regarding Claim 6, Bach discloses wherein measuring the wearer user's cognitive function further comprises evaluating the wearer user's performance based on a measurement of a mental characteristic (FIG. 16 illustrates one embodiment of a method 600 of constructing an integrity map of the brain's functional systems . In block 601, equip a subject with one or more neurophysiological sensors of brain activity and optionally also other types of physiological sensors. In block 603, have the subject complete a set of tasks which test the subject across a plurality of cognitive domains; [0228]).  

Regarding Claim 7, Bach discloses wherein the mental characteristic is cognitive load (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]).  

Regarding Claim 8, Bach discloses wherein the mental characteristic is stress (report 161 states that the subject has high levels of stress on a daily basis; [0160]; the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]).  

Regarding Claim 9, Bach discloses wherein notifying the wearer user further comprises sending a notification from the wearer user's wearable device to a mobile app configured in another device (The equipment comprises one or more neurophysiological sensors, a processor, and a controller. The one or more neurophysiological sensors are configured to monitor and generate data of brain activity of an attentional network of the person's brain…The processor analyzes the brain activity data of the default network to assess whether the person is performing a cognitive task . The processor analyzes the brain activity data of the attentional network to assess whether the person is paying sufficient attention to performing the task, wherein sufficiency of attention is a function of a degree of brain activity in the attentional network. The controller alerts the person with a sensory stimulus such as haptic feedback, a light, or a sound when the assessment indicates that the person is not paying sufficient attention to performing the task; [0435]; The controller 165 a controller is a chip, an expansion card, or a stand-alone device that interfaces with a peripheral device. The controller 165 operates a sensory output device that provides a sensory output such as haptic feedback, light, and/or sound; [0242]).  

Regarding Claim 10, Bach discloses a computer-implemented process to assess gaming performance (a neurometric-enhanced performance assessment system (NEPAS) 100; [0117]), the process comprising:
capturing live physiological data from a sensor configured in a gaming headset worn by a wearer user while the user plays a game (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137, plus a power supply and a transmitter that transmits neurometric data to the recorder. The base is configured to be worn on the subject's head and to place the neurophysiological sensors in contact with the head; [0127), wherein the live physiological data comprises electroencephalogram (EEG) ([0098-0099]) and heart rate variability (HRV) data ([0256]; Table 2); 
individualizing the live physiological data to the user based on comparison with historical user physiological data (the database includes data from the population that performed the training program regarding their completion of the first set of tasks the first time, their completion of a training program, and their completion of the first set of tasks a second time. The method further comprises comparing the population's first time and second-time performances of the first set of tasks and corresponding brain activity data; and, on the basis of the comparison, predicting how much the individual's performance in the screening task will improve upon completion of a training regimen (demographics, surveys and other individual factors may also be used in the prediction); [0422]; FIG. 20 is a block diagram illustrating several closed feedback loops in one embodiment of a neurometric enhanced performance assessment system 660…The provision of real-time feedback 670 to the subject (e.g., brain imagery, charts, graphs, maps) produces a visualization feedback loop 669 when the subject, seeking to improve his/her performance, adjusts his/her focus and attention in response to the visualization. Also, the generation of an intervention plan 672 followed up by coaching or trainer input 673 forms an intervention feedback loop 671; [0253-0254]); 
measuring a cognitive function of the wearer user, wherein the cognitive function is determined as a function of: the individualized physiological data (An individualized cognitive training program is prepared for each worker, comprising a set of training tasks selected to improve connectivity of the worker's relevant brain networks and their resilience to distractions, under both baseline and stressful conditions; [0271]); 
measurements of a plurality of mental characteristics (FIG . 16 illustrates one embodiment of a method 600 of constructing an integrity map of the brain's functional systems . In block 601, equip a subject with one or more neurophysiological sensors of brain activity and optionally also other types of physiological sensors. In block 603, have the subject complete a set of tasks which test the subject across a plurality of cognitive domains; [0228]); and, 
a predictive analytic model (In block 266 , build a predictive model that predicts the person's expected immediate and long-term performance and rate of progress on a related real-world activity or on the tested tasks themselves; [0195]) trained with reference physiological data representative of a population of users playing a similar game (the method further comprises building a predictive model of each team member's potential, wherein the predictive model predicts an improvement goal for each cognitive domain that is a function of both the team member's data and collective data indicating levels of improvement that other persons have achieved; [0388]); 
(the visualization is live, in real time, with relatively little lag time; [0148]);
assessing a mental performance of the wearer user while wearing the gaming headset (the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]); 
identifying cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances)  while the wearer user is wearing the gaming headset (game headset; [0148]) and playing the game (For example, a task can be playing a position in a game or sport or performing on a multi-tasking job; [0125]); and,
automatically notifying the wearer user, while the wearer user is wearing the gaming headset (The 3D model is presented to the feedback display interface 135, which is a monitor, screen, video-containing headset, VR headset 137, game headset, glasses-embedded display, or other display device. The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks; [0148]), of cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances) detected based on evaluating the measured cognitive function as a function of time (the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; The system/method also interrupts a task or activity, and/or administers a stimulus (either in combination or singularly-e.g., haptic, visual, or auditory) to help the subject refocus on and re-engage with the task or activity; [0012]; “task modification and interruption feedback loops 668”, Figure 20, [0246, 0249, 0253]; the behavioral task interface 110 also provides feedback to the person. The feedback can be in the form of a startling light , sound, or haptic stimulus to refocus the training subject. In one implementation, the behavioral task interface 110 couples neurometric-based feedback with words of encouragement; [0124]; If the person's attentiveness falls below an assessment threshold, in block 657 administer a stimulus to the person and/or interrupt the task to prompt, help, and/or remind the person to regain focus and stay attentive during performance of the task; [0241]).  

Regarding Claim 11, Bach discloses wherein the live physiological data further comprises photoplethysmogram (PPG) data ([0256]; Table 2).  

Regarding Claim 12, Bach discloses wherein the historical user physiological data further comprises data selected from the group consisting of EEG ([0098-0099]), HRV ([0256]; Table 2), and photoplethysmogram (PPG) ([0256]; Table 2).  

Regarding Claim 13, Bach discloses wherein the plurality of mental characteristics include cognitive load and stress (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]).    

(In block 266 , build a predictive model that predicts the person's expected immediate and long-term performance and rate of progress on a related real-world activity or on the tested tasks themselves; [0195]) based on the individualized physiological data and the reference physiological data (the method further comprises building a predictive model of each team member's potential, wherein the predictive model predicts an improvement goal for each cognitive domain that is a function of both the team member's data and collective data indicating levels of improvement that other persons have achieved; [0388]).

Regarding Claim 16, Bach discloses wherein notifying the wearer user of cognitive fatigue further comprises triggering an indication visible to the wearer user in the wearer user's in-game field of view (The controller alerts the person with a sensory stimulus such as haptic feedback, a light, or a sound when the assessment indicates that the person is not paying sufficient attention to performing the task; [0435]; See Figure 1, Elements 135-137: feedback display interface 135, display 136, VR headset 137; The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks. The feedback display interface 135 provides the subject a visualization of the mapped 3D model to the subject while the subject is performing the task…the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; [0366]; [0447]).

Regarding Claim 17, Bach discloses a computer-implemented process to assess gaming performance (a neurometric-enhanced performance assessment system (NEPAS) 100; [0117]), the process comprising: 
(game headset; [0148]) worn by a wearer user while the wearer user plays a game (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137, plus a power supply and a transmitter that transmits neurometric data to the recorder. The base is configured to be worn on the subject's head and to place the neurophysiological sensors in contact with the head; [0127), wherein the live physiological data comprises EEG ([0098-0099]), HRV ([0256]; Table 2), and PPG data ([0256]; Table 2); 
individualizing the live physiological data to the wearer user based on comparison with historical user physiological data (the database includes data from the population that performed the training program regarding their completion of the first set of tasks the first time, their completion of a training program, and their completion of the first set of tasks a second time. The method further comprises comparing the population's first time and second-time performances of the first set of tasks and corresponding brain activity data; and, on the basis of the comparison, predicting how much the individual's performance in the screening task will improve upon completion of a training regimen (demographics, surveys and other individual factors may also be used in the prediction); [0422]; FIG. 20 is a block diagram illustrating several closed feedback loops in one embodiment of a neurometric enhanced performance assessment system 660…The provision of real-time feedback 670 to the subject (e.g., brain imagery, charts, graphs, maps) produces a visualization feedback loop 669 when the subject, seeking to improve his/her performance, adjusts his/her focus and attention in response to the visualization. Also, the generation of an intervention plan 672 followed up by coaching or trainer input 673 forms an intervention feedback loop 671; [0253-0254]), wherein the historical physiological data comprises electroencephalogram (EEG) ([0098-0099]), heart rate variability (HRV) ([0256]; Table 2), and photoplethysmogram (PPG) data ([0256]; Table 2); 
(In block 473, build a predictive model of the particular subject's expected performance, or of a performance goal for the particular subject, using heuristics derived from time-correlated streams of sensor data and task results. In one implementation, the predictive model predicts how long the subject will need to practice or train to achieve a predefined level of performance or proficiency. In another implementation, the model predicts a level of performance or proficiency that the particular subject will achieve if the subject keeps training indefinitely. In yet another implementation, the model predicts an asymptotic rate of progress over time that the subject will achieve with training. In block 475, generate an intervention plan to help the particular subject to improve his / her performance [0214]), the individualized physiological data, and reference physiological data representative of a population of users playing a similar game (the method further comprises building a predictive model of each team member's potential, wherein the predictive model predicts an improvement goal for each cognitive domain that is a function of both the team member's data and collective data indicating levels of improvement that other persons have achieved; [0388]); 
measuring the wearer user's cognitive load determined as a function of: the individualized physiological data (An individualized cognitive training program is prepared for each worker, comprising a set of training tasks selected to improve connectivity of the worker's relevant brain networks and their resilience to distractions, under both baseline and stressful conditions; [0271]); 
measurements of a plurality of mental characteristics (FIG . 16 illustrates one embodiment of a method 600 of constructing an integrity map of the brain's functional systems . In block 601, equip a subject with one or more neurophysiological sensors of brain activity and optionally also other types of physiological sensors. In block 603, have the subject complete a set of tasks which test the subject across a plurality of cognitive domains; [0228]); and, 
(In block 266, build a predictive model that predicts the person's expected immediate and long-term performance and rate of progress on a related real-world activity or on the tested tasks themselves; [0195]); and, 
automatically notifying the wearer user, while the wearer user is wearing the gaming headset (The 3D model is presented to the feedback display interface 135, which is a monitor, screen, video-containing headset, VR headset 137, game headset, glasses-embedded display, or other display device. The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks; [0148]), of cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances) detected based on evaluating the measured cognitive function as a function of time (the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; The system/method also interrupts a task or activity, and/or administers a stimulus (either in combination or singularly-e.g., haptic, visual, or auditory) to help the subject refocus on and re-engage with the task or activity; [0012]; “task modification and interruption feedback loops 668”, Figure 20, [0246, 0249, 0253]; the behavioral task interface 110 also provides feedback to the person. The feedback can be in the form of a startling light , sound, or haptic stimulus to refocus the training subject. In one implementation, the behavioral task interface 110 couples neurometric-based feedback with words of encouragement; [0124]; If the person's attentiveness falls below an assessment threshold, in block 657 administer a stimulus to the person and/or interrupt the task to prompt, help, and/or remind the person to regain focus and stay attentive during performance of the task; [0241]).  
(In block 473, build a predictive model of the particular subject's expected performance, or of a performance goal for the particular subject, using heuristics derived from time-correlated streams of sensor data and task results. In one implementation, the predictive model predicts how long the subject will need to practice or train to achieve a predefined level of performance or proficiency. In another implementation, the model predicts a level of performance or proficiency that the particular subject will achieve if the subject keeps training indefinitely. In yet another implementation, the model predicts an asymptotic rate of progress over time that the subject will achieve with training. In block 475, generate an intervention plan to help the particular subject to improve his / her performance [0214]).  

Regarding Claim 19, Bach discloses wherein capturing live physiological data from the sensor further comprises artifact correction (The preprocessing step 871 utilizes low pass filtering to automatically remove eye and muscle motion artifacts. The channel location assignment 872 involves high pass filtering and interpolation to remove bad channels. The data centering 873 involves common average referencing to remove bad time windows…In addition to PCA, independent component analysis (ICA) is used to identify independent source components of the data, for example, EEG artifacts caused by eye and muscle movements as well as components related to brain states; [0150-0151]; [0280], [0307], [0477]). 

Regarding Claim 21, Bach discloses a computer-implemented process to assess mental performance (a neurometric-enhanced performance assessment system (NEPAS) 100; [0117]), the process comprising: 
(the method further comprises storing the reference data in a database and updating the reference data with the person's physiological data and performance data; [0513]) captured from a sensor configured in a wearable device of a wearer user during a task performance by the wearer user (the neurometric interface 120 comprises a plurality of neurophysiological sensors arranged on a base, such as a headband or virtual reality headset 137, plus a power supply and a transmitter that transmits neurometric data to the recorder. The base is configured to be worn on the subject's head and to place the neurophysiological sensors in contact with the head; [0127); 
determining if the task performance is complete (The feedback display interface 135 is located within a viewing range of the subject and while the subject performs the tasks. The feedback display interface 135 provides the subject a visualization of the mapped 3D model to the subject while the subject is performing the task. In some implementations, the visualization is live, in real time, with relatively little lag time. In other implementations, one or more visualizations are provided after the task is completed; [0148]); 
in response to determining the task performance is complete: individualizing the physiological data stored during the completed task performance to the wearer user based on comparison with historical user physiological data (the database includes data from the population that performed the training program regarding their completion of the first set of tasks the first time, their completion of a training program, and their completion of the first set of tasks a second time. The method further comprises comparing the population's first time and second-time performances of the first set of tasks and corresponding brain activity data; and, on the basis of the comparison, predicting how much the individual's performance in the screening task will improve upon completion of a training regimen (demographics, surveys and other individual factors may also be used in the prediction); [0422]; FIG. 20 is a block diagram illustrating several closed feedback loops in one embodiment of a neurometric enhanced performance assessment system 660…The provision of real-time feedback 670 to the subject (e.g., brain imagery, charts, graphs, maps) produces a visualization feedback loop 669 when the subject, seeking to improve his/her performance, adjusts his/her focus and attention in response to the visualization. Also, the generation of an intervention plan 672 followed up by coaching or trainer input 673 forms an intervention feedback loop 671; [0253-0254]); 
measuring the wearer user's cognitive function based on the individualized stored physiological data (An individualized cognitive training program is prepared for each worker, comprising a set of training tasks selected to improve connectivity of the worker's relevant brain networks and their resilience to distractions, under both baseline and stressful conditions; [0271]); and, 
reporting to the wearer user, the wearer user's cognitive fatigue (the plurality of cognitive domains can include at least five of the following: processing speed and reaction time, pattern recognition, ability to sustain attention, learning speed, working memory, creativity, autonomic engagement in a task, emotional resilience, burnout, fatigue, and memory; [0228]); Examiner’s Note: Multiple cognitive domains are measured, including fatigue and burnout, which are brain states that are associated with inferior performances) determined based on evaluating the measured cognitive function as a function of time (the feedback display interface 135 also provides real-time assessment information about the subject's performance and physiological (including neurophysiological) characteristics; [0148]; The system/method also interrupts a task or activity, and/or administers a stimulus (either in combination or singularly-e.g., haptic, visual, or auditory) to help the subject refocus on and re-engage with the task or activity; [0012]; “task modification and interruption feedback loops 668”, Figure 20, [0246, 0249, 0253]; the behavioral task interface 110 also provides feedback to the person. The feedback can be in the form of a startling light , sound, or haptic stimulus to refocus the training subject. In one implementation, the behavioral task interface 110 couples neurometric-based feedback with words of encouragement; [0124]; If the person's attentiveness falls below an assessment threshold, in block 657 administer a stimulus to the person and/or interrupt the task to prompt, help, and/or remind the person to regain focus and stay attentive during performance of the task; [0241]).  

Regarding Claim 22, Bach discloses wherein the task performance further comprises the wearer user playing a game (the person performs the task (s). It one implementation, the behavioral task interface 110 comprises one or more exercise machines 131, simulators 132, computer exercises 133, and games 134; [0122]).   

Regarding Claim 23, Bach discloses wherein reporting the wearer user's cognitive fatigue further comprises providing the wearer user feedback concerning the wearer user's mental performance while the wearer user performed the completed task (The equipment comprises one or more neurophysiological sensors, a processor, and a controller. The one or more neurophysiological sensors are configured to monitor and generate data of brain activity of an attentional network of the person's brain…The processor analyzes the brain activity data of the default network to assess whether the person is performing a cognitive task. The processor analyzes the brain activity data of the attentional network to assess whether the person is paying sufficient attention to performing the task, wherein sufficiency of attention is a function of a degree of brain activity in the attentional network. The controller alerts the person with a sensory stimulus such as haptic feedback, a light, or a sound when the assessment indicates that the person is not paying sufficient attention to performing the task; [0435]; The controller 165 a controller is a chip, an expansion card, or a stand-alone device that interfaces with a peripheral device. The controller 165 operates a sensory output device that provides a sensory output such as haptic feedback, light, and/or sound; [0242]).  

(FIG. 20 is a block diagram illustrating several closed feedback loops in one embodiment of a neurometric enhanced performance assessment system 660…The provision of real-time feedback 670 to the subject (e.g., brain imagery, charts, graphs, maps) produces a visualization feedback loop 669 when the subject, seeking to improve his/her performance, adjusts his/her focus and attention in response to the visualization. Also, the generation of an intervention plan 672 followed up by coaching or trainer input 673 forms an intervention feedback loop 671; [0253-0254]).  

Regarding Claim 25, Bach discloses wherein reporting the wearer user's cognitive fatigue further comprises providing the wearer user a prediction of the wearer user's mental performance during a future task performance (In block 473, build a predictive model of the particular subject's expected performance, or of a performance goal for the particular subject, using heuristics derived from time-correlated streams of sensor data and task results. In one implementation, the predictive model predicts how long the subject will need to practice or train to achieve a predefined level of performance or proficiency. In another implementation, the model predicts a level of performance or proficiency that the particular subject will achieve if the subject keeps training indefinitely. In yet another implementation, the model predicts an asymptotic rate of progress over time that the subject will achieve with training. In block 475, generate an intervention plan to help the particular subject to improve his/her performance [0214]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Alailima et al (U.S. Publication No. 2020/0380882; previously cited).
Regarding Claim 14, Bach fails to disclose wherein the predictive analytic model further comprises a random decision forest (RDF).
Similarly, Alailima discloses a method of quantifying aspects of cognition, wherein the predictive analytic model further comprises a random decision forest (RDF) (The example classifier can be built using a machine learning tool, such as but not limited to linear/logistic regression, principal component analysis, generalized linear mixed models, random decision forests; [0156]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the RDF teachings of Alailima into those of Bach in order to incorporate machine learning to generate a quantifier of the cognitive skills of an individual (Alailima [0156]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791